J-S51006-16


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                       IN THE SUPERIOR COURT OF
                                                         PENNSYLVANIA
                            Appellee

                       v.

RALPH D. JOHNSON

                            Appellant                   No. 1709 EDA 2015


              Appeal from the Judgment of Sentence May 15, 2015
              In the Court of Common Pleas of Philadelphia County
              Criminal Division at No(s): CP-51-CR-0012567-2014


BEFORE: GANTMAN, P.J., LAZARUS, J., and PLATT, J.*

MEMORANDUM BY GANTMAN, P.J.:                              FILED JUNE 20, 2016

        Appellant, Ralph D. Johnson, appeals from the judgment of sentence

entered in the Philadelphia County Court of Common Pleas, following his

bench trial convictions for criminal trespass, theft by unlawful taking,

receiving stolen property, and conspiracy.1 We affirm.

        In its opinion, the trial court set forth the relevant facts and procedural

history of this case as follows:

           At the bench trial on March 4, 2015, Commonwealth
           witness Leslie Miller testified that she resides at or near
           2100 Federal Street in Philadelphia. On June 22, 2014[,]
           at approximately 5:00 [p.m.], she was sitting in her car at
           that location waiting for her [nephew] to come out of her
           home when she looked across the street towards a housing
____________________________________________


1
    18 Pa.C.S.A. §§ 3503(a)(1)(i), 3921(a), 3925(a)(1), 903(c), respectively.


_____________________________

*Retired Senior Judge assigned to the Superior Court.
J-S51006-16


        development in the midst of construction. It was then that
        she noticed a green truck and two guys at that site. She
        thought it was unusual because it was Sunday and there’s
        usually no one there. One man was inside the fenced area
        taking lumber from the house and putting it into their
        truck. The other man was sitting inside the truck but
        eventually was standing adjacent to it, as the lumber was
        loaded. The gate was pulled apart so that the man could
        enter and leave through it. Ms. Miller said that the man
        went in and out of the house, carrying lumber, two or
        three times. After that they both got into the green truck
        and departed.

        At the same time, Ms. Miller followed the vehicle and called
        the police telling them of the incident and relating
        descriptions of the truck, including the tag number and the
        description of the males. Ms. Miller’s daughter was driving
        and she remained as a passenger in the car following the
        truck with the lumber and men to the area of 25th and
        Federal.

        At approximately 5:00 [p.m.,] Police Officer Matthew
        Czarnecki, on that same date, received a radio call
        directing his attention to proceed to the area of 25 th and
        Federal Streets regarding a possible theft in progress.
        Officer Czarnecki…testified that he encountered the green
        pickup truck with one of the men (Codefendant [Cantey])
        buckling the wood to the vehicle and the other male
        [(Appellant)] walking away from the truck. The reported
        description matched those of [Appellant and Codefendant].
        After physically going to the housing construction site, the
        officer saw the lumber which matched that on the green
        truck resulting in the arrest of the men.

        The Commonwealth’s last witness, Greg Karamitopoulos,
        testified that he is the head contractor on the site where
        the lumber was removed and that no one had permission
        to take materials from the site. He also stated that the
        lumber was the same items missing, calling it “Framing
        Materials.” Mr. Karamitopoulos further reiterated that no
        one is permitted on that site and that his men do not work
        on Saturdays or Sundays.

(Trial Court Opinion, filed January 21, 2016, at 2-3) (internal citations to

                                   -2-
J-S51006-16


record omitted).

      On May 15, 2015, following a one-day bench trial, the court convicted

Appellant of theft by unlawful taking, receiving stolen property, criminal

trespass, and conspiracy. On that same day, the court sentenced Appellant

to two (2) years’ probation. Appellant filed a timely notice of appeal on June

9, 2015.    The trial court ordered Appellant to file a concise statement of

errors complained of on appeal pursuant to Pa.R.A.P. 1925(b), and Appellant

timely complied.

      Appellant raises the following issue for our review:

           WHETHER THE TRIAL COURT ADJUDICATION OF GUILTY
           AS TO CONSPIRACY (F3), CRIMINAL TRESPASS (F3),
           THEFT BY UNLAWFUL TAKING (M2) AND RECEIVING
           STOLEN   PROPERTY     (M2) [WAS SUPPORTED   BY
           SUFFICIENT EVIDENCE].

(Appellant’s Brief at 3).

      Appellant argues the housing development at the construction site was

“being built.”   Appellant contends the development was not an “occupied

structure” within the meaning of the criminal trespass statute.     Appellant

asserts, “[T]here was no ‘inchoate’ crime to the conspiracy.”     (Appellant’s

Brief at 8). Appellant concludes the evidence was insufficient to sustain all

of his convictions. We cannot agree.

      Preliminarily, issues not raised in a Pa.R.A.P. 1925(b) statement will

be deemed waived for appellate review. Commonwealth v. Castillo, 585

Pa. 395, 888 A.2d 775 (2005). A Rule 1925(b) statement that is not specific


                                     -3-
J-S51006-16


enough for the trial court to identify and address the issues Appellant wishes

to raise on appeal may also result in waiver. Commonwealth v. Reeves,

907 A.2d 1 (Pa.Super. 2006), appeal denied, 591 Pa. 712, 919 A.2d 956

(2007). To preserve a claim that the evidence was insufficient to sustain a

conviction, an appellant must specify the allegedly unproven element or

elements in his Rule 1925(b) statement. Commonwealth v. Williams, 959

A.2d 1252 (Pa.Super. 2008). Nevertheless, the requested sufficiency review

may be granted in a relatively straightforward case, where the evidentiary

record is not overly burdensome, and the trial court readily apprehended the

appellant’s   claim   and    thoroughly   addressed    it   in   its   opinion.

Commonwealth v. Laboy, 594 Pa. 411, 936 A.2d 1058 (2007).

      Further, “The Pennsylvania Rules of Appellate Procedure require that

each question an appellant raises be supported by discussion and analysis of

pertinent authority, and failure to do so constitutes waiver of the claim.”

Commonwealth v. Buterbaugh, 91 A.3d 1247, 1287 (Pa.Super. 2014).

See Pa.R.A.P. 2119(a)-(b).     “Arguments not appropriately developed are

waived.” Commonwealth v. Love, 896 A.2d 1276, 1287 (Pa.Super. 2006),

appeal denied, 596 Pa. 704, 940 A.2d 363 (2007).

      Instantly, Appellant raised the following issue in his Rule 1925(b)

statement: “Whether the weight of the evidence was enough to sustain a

conviction pursuant to Rule 607. The evidence was not sufficient to sustain

a conviction pursuant to Rule 606 and the weight of the evidence was not


                                    -4-
J-S51006-16


enough to sustain a conviction pursuant to Rule 607.” (Pa.R.A.P. 1925(b)

statement, filed 7/2/15).2 Appellant’s Rule 1925(b) statement failed to set

forth any allegedly unproven element pertaining to any of his four

convictions.     Therefore, Appellant’s sufficiency challenge is waived for

vagueness.      See Williams, supra.           Additionally, in Appellant’s brief, he

presents no argument regarding the theft and receiving stolen property

convictions beyond a conclusory statement that those convictions were

unsupported by sufficient evidence. Thus, Appellant’s failure to develop his

argument in his brief provides an additional basis for waiver with respect to

the theft and receiving stolen property convictions. See Love, supra.

        Moreover, the following principles of review apply to challenges to the

sufficiency of the evidence:

           The standard we apply in reviewing the sufficiency of the
           evidence is whether viewing all the evidence admitted at
           trial in the light most favorable to the verdict winner, there
           is sufficient evidence to enable the fact-finder to find every
           element of the crime beyond a reasonable doubt. In
           applying [the above] test, we may not weigh the evidence
           and substitute our judgment for the fact-finder.            In
           addition, we note that the facts and circumstances
           established by the Commonwealth need not preclude every
           possibility of innocence.        Any doubts regarding a
           defendant’s guilt may be resolved by the fact-finder unless
           the evidence is so weak and inconclusive that as a matter
           of law no probability of fact may be drawn from the
           combined circumstances. The Commonwealth may sustain
           its burden of proving every element of the crime beyond a
           reasonable doubt by means of wholly circumstantial
____________________________________________


2
    Appellant abandoned on appeal his challenge to the weight of the evidence.



                                           -5-
J-S51006-16


          evidence. Moreover, in applying the above test, the entire
          record must be evaluated and all evidence actually
          received must be considered. Finally, the [finder] of fact
          while passing upon the credibility of witnesses and the
          weight of the evidence produced, is free to believe all, part
          or none of the evidence.

Commonwealth v. Jones, 874 A.2d 108, 120-21 (Pa.Super. 2005)

(quoting Commonwealth v. Bullick, 830 A.2d 998, 1000 (Pa.Super.

2003)).

      Instantly, the Commonwealth produced the following evidence at trial.

Leslie Miller testified that she observed Appellant and Codefendant at the

construction site loading lumber onto a pickup truck. Ms. Miller immediately

called the police and provided a description of Appellant, Codefendant, and

the truck, including its license plate number. Ms. Miller also described the

material taken and the location where Appellant and Codefendant went after

leaving the construction site.     The arresting officer, Matthew Czarnecki,

found Appellant and Codefendant at the reported location minutes later.

Officer Czarnecki positively identified Appellant, Codefendant, Appellant’s

truck, and the building material based on the information provided by Ms.

Miller.   Officer Czarnecki also confirmed that a portion of the fence

surrounding the construction site was pulled open. The site displayed a sign

that read, “Do Not Enter, Private Property.”      The head contractor of the

construction project testified no one had permission to be on the site that

day and the materials in the pickup truck matched those used at the site.

Based on the foregoing, Appellant’s sufficiency challenge would merit no

                                      -6-
J-S51006-16


relief even if he had properly preserved it.     See id.    See also

Commonwealth v. Hagan, 539 Pa. 609, 654 A.2d 541 (1995) (holding

fenced and secured storage lot was “occupied structure” under criminal

trespass statute). Accordingly, we affirm.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/20/2016




                                    -7-